Citation Nr: 9925495	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  94-41 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a disorder 
manifested by memory loss.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for headaches.

3.  Entitlement to service connection for residuals of 
injuries of the right shoulder.

4.  Entitlement to service connection for residuals of 
injuries of the left shoulder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an increased rating for maxillary cyst, 
currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for the residuals of a 
chip fracture of the left 
(minor) ulna, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Carol Avard-Hicks, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from November 1958 to 
February 1962.  This claim is before the Board of Veterans' 
Appeals (Board) from rating actions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board notes that the issues of service 
connection for memory loss, headaches, shoulder injuries, and 
increased rating for the left ulna chip fracture were 
previously before the Board and were remanded for further 
development by means of a May 1996 Board decision.  
Additional issues were appealed subsequent to the Board's 
remand.

The Board notes that the appellant's attorney has raised the 
issues of entitlement to service connection for hearing loss, 
increased rating for fracture of the nasal bone, and 
individual unemployability.  These issues are referred to the 
RO.

This decision addresses only the reopening of the claims for 
service connection for memory loss and headaches and the 
issue of increased rating for left ulna chip fracture.  All 
other issues are the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  Entitlement to service connection for headaches was 
denied by means of a June 1979 rating action and the decision 
is final.

2.  Additional evidence submitted after the June 1979 rating 
action is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A claim for service connection for headaches is 
plausible.

4.  Entitlement to service connection for a memory disorder 
was denied by means of a March 1983 rating action and the 
decision is final.

5.  Additional evidence submitted after the March 1983 rating 
action is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  A claim for service connection for memory loss is 
plausible.

7.  The residuals of a chip fracture of the left ulna are 
primarily manifested by subjective pain incommensurate with 
X- ray findings.



CONCLUSIONS OF LAW

1.  The RO's June 1979 decision to deny service connection 
for headaches is a final determination.  The evidence 
subsequently received is new and material and sufficient to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The claim for service connection for headaches is well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The RO's March 1983 decision to deny service connection 
for memory loss is a final determination.  The evidence 
subsequently received is new and material and sufficient to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

4.  The claim for service connection for memory loss is well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The criteria for an increased rating for the residuals of 
a chip fracture of the left (minor) ulna have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, Diagnostic Codes 5211, 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence.

Service connection for headaches was previously denied by 
means of a June 1979 rating action.  Evidence of record at 
that time included VA medical records dated in 1969 which 
indicate that the appellant reported suffering from headaches 
lately.  The evidence also consisted of private treatment 
record, dated in 1979, which noted that he had been under 
treatment for the past three years for headaches.  

Evidence dated subsequent to the June 1979 RO decision 
includes VA medical records which indicate that the 
appellant's headaches are likely related to head trauma 
received in boxing.  (See, e.g., VA treatment note dated in 
March 1983.)  Also submitted subsequent to June 1979 is a 
letter from a private physician, dated in 1979, which 
indicates that the appellant was first seen in March 1962 for 
headaches.

Service connection for memory loss was previously denied by 
means of a rating action dated in March 1983.  Evidence of 
record at that time included report of a VA hospitalization 
which showed that the appellant suffered from a memory 
disorder.  He reported that he first noticed it after 
service.  His memory difficulty was found to be of unclear 
etiology at that time.  Evidence submitted subsequent to the 
March 1983 rating action include private medical opinions 
which indicate that his memory disorder resulted from 
inservice boxing.  

As a general rule, once a claim has been disallowed, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  However, if a claimant can 
thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The Court has outlined a three-step process for the reopening 
of claims.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999)(en banc).  
First, it must be determined whether the appellant has 
submitted new and material evidence in support of reopening 
the claim.  Winters, at 206.  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purpose of reopening unless it is inherently false or untrue.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has not been submitted, then 
the Board's analysis must end and the claim must be denied.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If new and material evidence has been presented, immediately 
upon reopening, it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well-grounded.  Winters, at 206.  For purposes of 
a well-groundedness analysis, the credibility of the evidence 
is presumed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  If a well-grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 206; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  

Having considered the evidence of record and the applicable 
laws, the Board finds that new and material evidence has been 
presented for headaches and a memory disorder subsequent to 
the last final rating actions.  In particular, the Board 
notes that the new evidence consists of etiology opinions 
which link the memory disorder and headaches to service.  The 
new evidence also indicates that headaches were manifested 
immediately after service.  The Board finds this evidence so 
significant that it must be considered in order to fairly 
decide the merits of the claims in question.  The Board 
further finds that the claims are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  However, 
the matter must be remanded for further development prior to 
a decision on the merits.  

II.  Increased rating for residuals of a left ulna chip 
fracture.

Report of a VA examination, dated in August 1994, indicates 
that the appellant reported complaints of pain and weakness 
in his wrist.  Objective findings showed a normal wrist.  
Dorsiflexion was at 35 degrees.  Palmar flexion was at 10 
degrees.  Ulnar deviation was at 20 degrees.  Radial 
deviation was at 20 degrees.  X-rays showed an ununited 
chipped fracture involving the styloid process of the ulna.  

Report of a VA joints examination, dated in December 1996, 
indicates that the appellant reported that his left wrist was 
very weak and he was unable to lift anything heavy or to turn 
the faucet on and off.  He was right-handed, however.  
Attempted examinations of the range of motion at the left 
wrist was met with resistance as he claimed that it was too 
painful.  There was no obvious deformity in the configuration 
of the left wrist.  There was no muscular atrophy apparent in 
the left hand or forearm.  X-rays showed no acute fracture or 
dislocation.  There was an old avulsion type fracture 
involving the ulnar styloid process.  The examiner stated 
that it was possible that the current left wrist complaints 
were directly related to service.

A report of a VA joints examination, dated in August 1997, 
indicates that the appellant resisted range of motion testing 
in the left wrist.  Hand grip revealed collapsible weakness; 
the left was 1/5 and right was 3/5.  He gave a subjective 
complaint of palpation along the ulnar side of the wrist.  
There was no swelling or deformity noted.  The diagnosis was 
left wrist pain due to old styloid fracture; limited range of 
motion not commensurate with x-ray findings.  

A report of a joints examination, dated in January 1999, 
indicates, in relevant part, that the appellant reported pain 
and weakness in the left hand and wrist.  He reported that he 
could not hold any objects in his left hand for any period of 
time.  He had full range of motion of both hands and wrists.  
He was tender to palpation over the styloid process on the 
left wrist.  There was no evidence of swelling or muscle 
atrophy.  He had good, equal muscle mass in the upper 
extremity.  There was no demonstrable muscle weakness of the 
muscle groups of either upper extremity.  There was no 
sensory loss.  The conclusion was status post fracture of the 
styloid process. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the issue is entitlement to an increase in the 
disability rating at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45 of pain, 
weakness, and fatigability.  These regulations, and the 
prohibition against pyramiding in 38 C.F.R. § 4.14, do not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet.App. 202, 206-08 (1995).   In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.

The severity of the appellant's left (minor) wrist disability 
can be ascertained by application of the standards set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Codes (DC) 5211 and 5215.  Under DC 5211, a 10 
percent rating is awarded for malunion of the ulna, with bad 
alignment; a 20 percent rating is awarded when there is 
nonunion in the lower half, or, nonunion in the upper half, 
with false movement, without loss of bone substance or 
deformity; a 30 percent rating is awarded when there is 
nonunion in the upper half, with false movement, and loss of 
bone substance and marked deformity.  Under DC 5215, a 
maximum of a 10 percent rating is warranted for limitation of 
motion of the wrist when there is palmar flexion limited in 
line with the forearm, or dorsiflexion less than 15 degrees.

Having considered the evidence of record, the Board finds 
that an increased rating is not warranted.  The appellant is 
already in receipt of the maximum possible rating under DC 
5215.  In this regard, the most recent findings, those 
observed on VA examination in January 1999, showed no 
limitation of motion of the wrist.  As to the limited motion 
that was noted on the prior VA examination, the examiner 
raised questions about this impairment, commenting that the 
limited range of motion was not commensurate with the 
objective X-ray findings.  In short, the more recent evidence 
does include reliable findings that there is limitation of 
motion of the wrist sufficient to support a compensable 
rating under Diagnostic Code 5215.  Thus, even after 
38 C.F.R. §§ 4.40 and 4.45 are considered, complaints of pain 
and weakness (the latter not confirmed on the most recent VA 
examination) do not provide a basis for an increased rating.

The Board also finds that an increased rating is not 
warranted under DC 5211.  Although there is x-ray evidence of 
an ununited chip fracture, the fracture did not involve the 
ulna itself.  Instead, the fracture involved the styloid 
process, defined as the medial, non- articular process on the 
distal extremity of the ulna (emphasis added) .  Dorland's 
Illustrated Medical Dictionary 1071 (26th ed. 1985).  Nor is 
there any impairment of the ulna demonstrated.  Thus, an 
increased rating under DC 5211 is not warranted.  The record 
indicates that the appellant's disability is principally 
manifested by pain, and this warrants no more than a 10 
percent evaluation under the applicable regulations.  
Therefore, the claim is denied.

ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for headaches.

New and material evidence has been submitted to reopen a 
claim for service connection for memory loss.

Entitlement to an increased rating for the residuals of a 
chip fracture of the left (minor) ulna is denied.



REMAND

Report of a VA audiological examination, dated in August 
1997, indicates that the appellant reported noise exposure in 
service from tank artillery and that he noticed  hearing loss 
and tinnitus right after service.  The examiner stated that 
the appellant had hearing loss which was greater than 
expected for his age, and that assuming the history was 
accurate, the hearing loss was due to military noise 
exposure.  The Board also notes that an opinion from an 
audiologist, dated in May 1998, indicates that the RO's 
request for an opinion as to whether it could be 
"established," without resort to "speculation," whether 
the appellant's tinnitus was due to inservice boxing was a 
"very stringent criteria . . . that . . . cannot be met by 
this or any other audiologist." The audiologist then stated 
that he could neither establish, without speculation, that 
boxing caused tinnitus, nor could he rule out that boxing or 
noise exposure caused tinnitus.  The Board finds that another 
opinion should be sought and the question posed as whether it 
was more likely than not that such disability resulted from 
service.    

The Board also notes that report of a joints examination, 
dated in December 1996, indicates that it was possible that 
the appellant's bilateral shoulder problems were incurred in 
service.  A diagnosis was not provided at that time.  A 
subsequent VA examination, dated in August 1997, indicated 
that the appellant had right shoulder tendinitis; a diagnosis 
for the left shoulder was not provided, but he was noted to 
have left shoulder joint limited range of motion.  However, 
other VA medical records dated in August 1997 indicate 
diagnosis of chronic arthritis and bursitis of both 
shoulders.  The Board is therefore remanding this issue for 
further development.

There is medical evidence of record which indicates that head 
trauma from boxing did result in some form of cognitive 
dysfunction, although other causes have also been implicated 
by a VA opinion (and ruled out by subsequent private medical 
opinion).  There is also medical evidence which indicates 
that headaches resulted from head trauma from boxing; 
although there is also medical evidence to the contrary.  The 
Board notes that in our prior remand, we requested that the 
appellant specify the amount of boxing done in service and 
post-service.  Although the RO requested this information, 
the appellant's response, dated in August 1996, does not 
provide the requested information.  The Board is considering 
obtaining either an independent or a VA medical opinion on 
the matter of etiology of the claimed disorders.  However, 
the Board finds that further clarification from the appellant 
as to his boxing history is necessary.

The Board notes that a current dental examination assessing 
the severity of his maxillary cyst is not of record.  This 
should be accomplished prior to further consideration of this 
matter.

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the appellant 
and request that he provide further 
details as to his boxing, to the best of 
his recollection.  The appellant should 
be advised that it is necessary that he 
report (1) the approximate number of 
fights he had before and after service; 
(2) the approximate number of fights he 
had during service; (3) how often he was 
"knocked out" in the ring before and 
after service; (4) and how often he was 
"knocked out" during service.  The 
appellant should also be advised that 
failure to provide specific answers to 
the above questions may result in a 
denial of the claims in question. 

2.  The RO should schedule the appellant 
for a VA audiological examination.  The 
examiner should obtain a detailed history 
of noise exposure and any head trauma 
suffered prior to, during and after 
service.  The examiner should state the 
diagnoses of the appellant's ear 
conditions.  The examiner should then 
answer the following questions:  (1) 
whether it is more likely than not that 
tinnitus resulted from inservice boxing; 
(2) whether it is more likely than not 
that tinnitus resulted from noise 
exposure from artillery tanks, or any 
other inservice noise reported by the 
appellant.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner.

3.  The appellant should be scheduled for 
an examination with an orthopedic 
specialist.  The examiner should state 
whether the appellant suffers from a 
chronic right shoulder or left shoulder 
disability.  If so, a specific diagnosis 
for each shoulder should be provided.  
The examiner should then indicate whether 
it is more likely than not that any 
diagnosed disability of either shoulder 
was first manifested in service.  The 
claims file and a copy of this remand 
must be made available to the examiner.  
The examiner is specifically asked to 
review the relevant evidence of record, 
to include, the service medical records 
and any post-service medical  
examinations of the joints, as well as 
any prior complaints pertaining to the 
joints, prior to completion of the 
examination report.  

4.  The RO should schedule the appellant 
for a dental examination to determine the 
nature and severity of the maxillary 
cyst.  All necessary diagnostic testing 
should be accomplished.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner.

5.  Once the above has been accomplished, 
the RO should review the newly submitted 
evidence.  If any additional development 
is necessary, the RO should accomplish 
such further development.  The RO should 
then readjudicate the issues on appeal.  

If the benefits sought on appeal remain denied, following the 
usual appellate procedures, the claim should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







